ORDER
PER CURIAM.
The Director of Revenue (Director) appeals from the judgment reinstating the driving privileges of Donald Cody (Driver) after Director suspended them pursuant to section 302.505, RSMo Cum.Supp.1997. We have reviewed the briefs and the record on appeal and find no error of law. An extended opinion would have no precedential value. We have provided the parties with a memorandum setting forth the reasons for our decision for their use only. The judgment is affirmed pursuant to Rule 84.16(b).